Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 1 of 20 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

THE CELLULAR TELEPHONE ASSIGNED
CALL NUMBER (937) 287-0250

Case No.

Nee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
pene of perjury that I have reason to believe that on the following person or property (identify the person or describe the

a loc
Pere Ee Chingnt Ad This court (as authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A) and 2711(3)(A)
and Federal Rule of Criminal Procedure 41.

located in the District of _ , there is now concealed (identify the

 

person or describe the property to be seized):
See Attachment B-1.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

evidence of a crime;
Mf contraband, fruits of crime, or other items illegally possessed;
ow property designed for use, intended for use, or used in committing a crime;

1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. 922(g)(1) Being a Felon in Possession of a Firearm
26 U.S.C. 5861(d) Receiving or Possessing a Firearm Not Registered in the National Firearms

Registration and Transfer Record

seb SABRhcation, MHtidavit* hased, on uhese caer finical compliance with 18 U.S.C. 3121-3127, the warrant will also function
as apen vonisior order. | thus certify that the information likely to be obtained is relevant to an ongoing criminal
investigation conducted by the ATF. See 18 U.S.C. 3122(b), 3123(b).

Continued on the attached sheet.

Delayed notice of _ 30 days (give exact ending date if more than 30 days: - __ ) Is requested

 

under 18 U.S.C. § 3103a, the basis of which is set forth on the attac

 
 

“ica = signatire.

Dominick S: Shast Assistant United ‘States Attorney _

Printed name and title

Sworn to before me and signed in my presence.
Date: f [ie [yet JO" ARMA ZA
Judge's: signature

City and state: DAYTON, OHIO Hon. Michael J. Newman, U.S. Magistrate Judge

Printed name and title
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 2 of 20 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

IN THE MATTER OF THE SEARCH OF
THE CELLULAR TELEPHONE ASSIGNED
CALL NUMBER (937) 287-0250

Case No.

 

Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR SEARCH WARRANTS

I, Timur Housum, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1. I make this affidavit in support of an application for search warrants under
Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the
location of the following cellular telephones:
a. The cellular telephone assigned call number (937) 287-0250 (“Target Cell Phone
#1”), whose service provider is Verizon, a wireless telephone service provider
headquartered at 180 Washington Valley Road, Bedminster, NJ 07921. Target
Cell Phone #1 is described herein and in Attachment A-1, and the location
information to be seized is described herein and in Attachment B-1.
b. The cellular telephone assigned call number (937) 242-3170 (“Target Cell Phone
#2”), whose service provider is T-Mobile, a wireless telephone service provider
headquartered at 4 Sylvan Way, Parsippany, NJ 07054. Target Cell Phone #2 is
described herein and in Attachment A-2, and the location information to be seized
is described herein and in Attachment B-2.
A Because these warrants seek the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 3 of 20 PAGEID #: 3

collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the
requested warrants are designed to also comply with the Pen Register Act. See 18 U.S.C. §§
3121-3127. The requested warrants therefore include all the information required to be included
in an order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

3. [am a Special Agent (S/A) with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), and have been since July 2015. I have been involved in illegal firearms
related arrests; the execution of search warrants, which resulted in the seizure of firearms; and
supervised the activities of informants who provided information and assistance resulting in
firearm purchases. Since 2015, I received training and experience in interviewing and
interrogation techniques; arrest, search and seizure procedures; firearms investigations; and
various other criminal investigations resulting in successful prosecution. In the course of my
training and experience, I have become familiar with the methods and techniques associated with
the distribution of illegal firearms, the laundering of illegal proceeds, and the organization of
illegal firearm conspiracies.

4. In the course of conducting firearms investigations in violation of federal law, I
have been involved in the use of the following investigative techniques: interviewing informants
and cooperating witnesses; conducting physical surveillance; conducting undercover operations;
consensual monitoring and recording of both telephonic and nontelephonic communications;
analyzing telephone pen register and caller identification system data; conducting court-
authorized wire and oral interception electronic surveillance; and preparing and executing search
warrants which have led to substantial seizures of firearms, contraband, and evidence of criminal

activity.
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 4 of 20 PAGEID #: 4

5. I have repeatedly encountered a practice wherein illegal firearm sellers distribute
a cellular telephone number to their customers, often described by these illegal sellers as a
“money phone.” The “money phone” is used primarily to communicate with those customers.
The customers will subsequently call or send a text message to the illegal firearm seller on that
cellular telephone number to arrange a purchase of firearms as needed. The illegal firearm seller
will many times field calls or text messages from several customers, and then direct those
customers to travel in their car to a designated meeting point. Once the customer has driven to
the designated places, the illegal firearm seller will appear in his vehicle, quickly conduct hand
to hand firearm transactions with the customer, and then drive away. I have also encountered the
practice of illegal firearm sellers fielding calls from customers and directing those customers to
“stash houses” which are used to store, sell, and/or manufacture illegal firearms.

6. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrants and does not set
forth all of my knowledge about this matter.

4 Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of 18 U.S.C § 922(g)(1) (Being a Felon in Possession of a Firearm), and 26 U.S.C.

§ 5861(d) (Receiving or Possession a Firearm Not Registered in the National Firearms
Registration and Transfer Record), have been committed, are being committed, and will be
committed by Jordan CARPENTER (hereinafter referred to as “CARPENTER”) utilizing
Target Cell Phone #1 and Target Cell Phone #2. There is also probable cause to believe that
the location information described in Attachments B-1 and B-2 will constitute evidence of these

criminal violations, and will lead to the identification of individuals who are engaged in the

3
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 5 of 20 PAGEID #: 5

commission of these offenses, as well as the identification of locations involved in these
offenses.

8. The Court has jurisdiction to issue the proposed warrants because it is a “court of
competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

2711(3)(A)(i).
PROBABLE CAUSE
9. The United States, including ATF, is conducting a criminal investigation of

Jordan CARPENTER regarding possible violations of Title 18, United States Code, Section
922(g)(1), and Title 26, United States Code, Section 5861(d).

10. Title 18, United States Code, Section 922(g)(1) prohibits any person who has
previously been convicted of a felony offense—i.e., an offense punishable by imprisonment for a
term exceeding one year—from possessing any firearm or ammunition in and affecting interstate
commerce.

11. Title 26, United States Code, Section 5861(d) prohibits any person from receiving
or possessing a firearm which is not registered to that person in the National Firearms
Registration and Transfer Record. For purposes of this provision, “firearm” is defined as, among
other things, a “machinegun.” 26 U.S.C. § 5845(a). A “machinegun” is defined, in part, as “any
weapon which shoots, is designed to shoot, or can be readily restored to shoot, automatically
more than one shot, without manual reloading, by a single function of the trigger.” 26 U.S.C. §
5845(b).

Tr. A confidential informant (hereinafter “CI’”) for the Warren County Drug Task

Force (WCDTF) provided information to law enforcement regarding CARPENTER in late J uly

4
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 6 of 20 PAGEID #: 6

2019. The CI’s identity is documented by WCDTF and is known to detectives. The Cl is
working for consideration in a pending criminal case. The CI has provided reliable and
actionable information in assisting WCDTF since July 2019, and is currently assisting ATF with
a federal criminal investigation. Information provided by the CI has been corroborated
throughout the course of ATF and WCDTE investigations. Information provided by the Cl, as
well as actions of the CI at the direction of WCDTF, have resulted in obtaining physical

evidence of federal and state criminal violations. The CI is therefore considered to be truthful
and reliable.

13. In or about late July 2019, your Affiant and WCDTF Detective (Det.) Hawk
interviewed the CI regarding alleged violations of federal firearm laws by CARPENTER.
During the interview, the CI stated that CARPENTER had offered to sell to the CI fully
automatic rifles for $2,500.00 per firearm. The CI stated that CARPENTER informed the CI that
all firearms were built from an AR platform and ranged in calibers from 223, 7.62, and 300
blackout.

14. The CI stated that CARPENTER lived somewhere in the east end of Dayton,
Ohio, and provided Target Cell Phone #1 as belonging to CARPENTER. The CT stated that
CARPENTER previously had served jail time for Felonious Assault, and had recently been shot
in another confrontation.

15. Your Affiant conducted a records check related to CARPENTER. The records
check revealed that CARPENTER was convicted in July 2014 of Felonious Assault (serious
harm) (F2), in violation of Ohio Rev. Code § 2903.11 9(A)(1), in the Common Pleas Court of
Montgomery County, Ohio, in Case Number 2014 CR 00265. The termination entry for the case

shows that CARPENTER was sentenced to three years of imprisonment for the conviction.

5
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 7 of 20 PAGEID #: 7

16. In late July 2019, your Aftiant was contacted by Det. Hawk, who stated that
CARPENTER had made contact with the CI via Target Cell Phone #1 and had agreed to sell a
223 caliber rifle suspected of being a machinegun for a purchase price of $2,500.00.

17. On or about July 31, 2019, ATF, with the assistance of members of WCDTF,
conducted an undercover buy operation, using an undercover officer (UC) and the CI, to
purchase from CARPENTER a 223 caliber rifle suspected of being a machinegun. Prior to the
transaction, a search of the CI’s person was conducted for contraband and weapons, which
produced negative results. The UC was provided with an electronic transmitting/recording
devices and prerecorded buy money for the purchase of the suspected machinegun.

18. The transaction took place in the parking lot of Miami Valley Gaming Casino,
located at 6000 OH-63, Lebanon, Ohio, on July 31, 2019. Upon entering the parking lot of
Miami Valley Gaming Casino in an undercover vehicle with the UC, the CI contacted
CARPENTER, at Target Cell Phone #1, to let CARPENTER know where to meet.
CARPENTER responded back using Target Cell Phone #1, and stated that he (CARPENTER)
had to get gas at the Shell Gas Station, and would arrive shortly.

19. A short time later, law enforcement surveillance units observed a white Mercury
Sable bearing Ohio plate (HMR2214) pull into the parking lot of Miami Valley Gaming Casino
and park next to the undercover vehicle. A records search conducted prior to the operation
showed that the white Mercury Sable vehicle was registered to CARPENTER.

20. When CARPENTER arrived, the UC observed CARPENTER exit the white
Mercury Sable, and walk to the trunk of that vehicle. The UC visually identified the individual
as CARPENTER. The UC observed CARPENTER open the trunk of the white Mercury Sable.

The UC exited the undercover vehicle and joined CARPENTER at the trunk of CARPENTER’s

6
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 8 of 20 PAGEID #: 8

vehicle. While at the trunk of CARPENTER’s vehicle, the UC observed CARPENTER pull the
magazine out of the suspected machinegun rifle, wrap the rifle in a gray blanket, and carry the
rifle into the rear passenger seat of the undercover vehicle.

21. CARPENTER and the UC then entered the undercover vehicle to finish the
transaction. The suspected machinegun rifle that the UC obtained from CARPENTER is a black,
American Built Custom (ABC), multi-caliber rifle, model ABC-15, bearing serial number ABC-
1353. While in the undercover vehicle, CARPENTER began talking about guns with the UC.
CARPENTER stated he could get anything as small as a 9 mm all the way up to an AR10. When
the UC made remarks about the quality of the suspected machinegun rifle that CARPENTER had
provided to the UC, CARPENTER began stating to the UC the firearm had a free-floating barrel,
a red dot scope, and a laser. CARPENTER further stated, “I found a new way to rig these,” as he
showed the UC how the laser functioned. The UC handed CARPENTER $2,500.00 in pre-
recorded buy money. CARPENTER took the money and counted it, confirming it was
$2,500.00.

92. | CARPENTER then told the UC that the UC could purchase a 7.62 x 39 caliber
rifle for the same price, and that the price is more expensive for larger caliber rifles.
CARPENTER further stated to the UC, “if you have any problems at all with the rifle let me
know” and “bring it back to me and I will have it fixed for free, no problems.” CARPENTER
provided the UC with the contact number of Target Cell Phone #1 for future business.

23. CARPENTER also stated to the UC, “If you buy in bulk, the prices go down,”
and referenced a number range of between 5 to 10 firearms. CARPENTER stated, “soon I will
have the ability to make or cut these out of raw steel so they will be blank,” and went on to state

“the lathe is still being played with but we will have the ability to make entire Glocks and

7
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 9 of 20 PAGEID #: 9

1911s.” At that time, the UC asked if CARPENTER had made the suspected machinegun rifle
that was purchased by the UC. CARPENTER responded that he did not make the rifle.

24. CARPENTER then picked up the suspected machinegun rifle from the back seat,
pushed out the rear take-down pin to expose the internal mechanisms of the firearm, and began
explaining the functions of the firearm. CARPENTER stated that the internal components were
“M16 internals” and “these are not just shaved and all that stupid bullshit.” CARPENTER closed
the rifle, pushed in the rear take-down pin, and stated to the UC, “You have total trigger control.”
CARPENTER went on to show the UC how to rotate the safety selector switch from safe to
semi-automatic, and from semi-automatic to fully automatic.

25. After CARPENTER exited the vehicle, he drove off in his white Mercury Sable.
A debrief was conducted after the buy operation and the UC confirmed that CARPENTER was
the individual that conducted the sale of the suspected machinegun.

26. Following the transaction, the suspected machine gun sold to the UC by
CARPENTER was test fired by Lt. Miller, Warren County Sherriff's Office Range Officer and
Armorer. The rifle functioned in full automatic mode, shooting more than one shot, without
manual reloading, by the single function of the trigger. The suspected machinegun is currently
in the lawful possession of the ATF.

27. A search of the National Firearms Registration and Transfer Record revealed that
the machinegun sold by CARPENTER to the UC is not registered to CARPENTER.

28. On August 7, 2019, at approximately 2015 hours, the UC placed a recorded call to
CARPENTER at Target Cell Phone #1, but was unable to make contact. At approximately
2117 hours on that same day, the UC received a call from Target Cell Phone #2. The UC was

able to identify the voice of the male caller that was using Target Cell Phone #2 as the voice of

8
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 10 of 20 PAGEID #: 10

CARPENTER. The UC asked if CARPENTER was still good for the “other,” referring to a
suspected 7.62 caliber machinegun that CARPENTER had for sale, and for a meeting date
sometime in the following week. CARPENTER stated, “That’s fine,” and further stated, “Veh |
got one right now, it’s the 7.62 x 39.” CARPENTER went on to confirm the price for the 7.62
caliber suspected machinegun was the same price as the .223 caliber machinegun that the UC
purchased from CARPETNER for $2,500.00, as discussed above.

29. CARPENTER went on to state that he had two other suspected machineguns
being made in 9 mm caliber. CARPENTER stated, “I’m waiting for them to be assembled,” and
“they are gonna have shortened buffer tubes on em and should look really nice.” CARPENTER
went on to ask the UC if the UC knew anyone who wanted semi-automatic rifles. CARPENTER
further stated, “I have Serbian M92s” and “they are like mini AKs,” and that the purchase price
for those firearms is $700.00. When informed by the UC that the UC had a lot of friends
interested in buying some of the fully automatic rifles and that the UC might be able to move
some of the rifles for CARPENTER, CARPENTER stated “If you can your price will go down.”

30. Based on the above, I submit that there is probable cause to believe that violations
of 18 U.S.C § 922(g)(1) (Being a Felon in Possession of a Firearm), and 26 U.S.C. § 5861(d)
(Receiving or Possession a Firearm Not Registered in the National Firearms Registration and
Transfer Record), have been committed, are being committed, and will be committed by
CARPENTER utilizing Target Cell Phone #1 and Target Cell Phone #2. There is also
probable cause to believe that the location information described in Attachments B-1 and B-2
will constitute evidence of these criminal violations, and will lead to the identification of
individuals who are engaged in the commission of these offenses, as well as the identification of

locations involved in these offenses.
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 11 of 20 PAGEID #: 11

31. Based on my training and experience, I know that collecting location information
for Target Cell Phone #1 and Target Cell Phone #2 for a 30-day period will assist investigators
in locating Target Cell Phone #1 and Target Cell Phone #2 and help to identify users of
Target Cell Phone #1 and Target Cell Phone #2, which are being used to commit federal
firearms offenses. Further, the information requested will assist the ATF in identifying co-
conspirators, and additional cellular devices owned and operated by the co-conspirators, as well
as locations used in furtherance of the illegal activities outlined herein.

32) In my training and experience, I have learned that Verizon and T-Mobile are
companies that provide cellular telephone access to the general public. I also know that
providers of cellular telephone service have technical capabilities that allow them to collect and
generate information about the locations of the cellular telephones to which they provide service,
including E-911 Phase II data, range to tower (RTT), failed RTT, text message content, also
known as GPS data or latitude-longitude data and cell-site data, also known as “tower/face
information” or cell tower/sector records. E-911 Phase II data provides relatively precise
location information about the cellular telephone itself, either via GPS tracking technology built
into the phone or by triangulating on the device’s signal using data from several of the provider’s
cell towers. Cell-site data identifies the “cell towers” (i-e., antenna towers covering specific
geographic areas) that received a radio signal from the cellular telephone and, in some cases, the
“sector” (i.e., faces of the towers) to which the telephone connected. These towers are often a
half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.
Furthermore, the tower closest to a wireless device does not necessarily serve every call made to

or from that device. Accordingly, cell-site data is typically less precise that E-911 Phase II data.

10
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 12 of 20 PAGEID #: 12

33. Based on my training and experience, I know that Verizon and T-Mobile can
collect E-911 Phase II data about the location of Target Cell Phone #1 and Target Cellphone
#2, by initiating a signal to determine the location of the Target Cell Phone #1 and Target Cell
Phone #2 on Verizon’s and T-Mobile’s networks or with such other reference points as may be
reasonably available.

34. Based on my training and experience, I know that Verizon and T-Mobile can
collect cell-site data about Target Cell Phone #1 and Target Cell Phone #2. Based on my
training and experience, I know that for each communication a cellular device makes, its wireless
service provider can typically determine: (1) the date and time of the communication; (2) the
telephone numbers involved, if any; (3) the cell tower to which the customer connected at the
beginning of the communication; (4) the cell tower to which the customer connected at the end
of the communication; and (5) the duration of the communication. | also know that wireless
providers such as Verizon and T-Mobile typically collect and retain cell-site data pertaining to
cellular devices to which they provide service in their normal course of business in order to use
this information for various business-related purposes.

AUTHORIZATION REQUEST

35. Based on the foregoing, | request that the Court issue the proposed search
warrants, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(e).

36. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), that the Court authorize the officer executing the warrants to delay notice
until 30 days after the collection authorized by the warrants has been completed. There is
reasonable cause to believe that providing immediate notification of the warrants may have an

adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or

1]
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 13 of 20 PAGEID #: 13

user of Target Cell Phone #1 and Target Cell Phone #2 would seriously jeopardize the
ongoing investigation, as such a disclosure would give that person an opportunity to destroy
evidence, change patterns of behavior, notify confederates, and flee from prosecution. See 18
U.S.C. § 3103a(b)(1). As further specified in Attachments B-1 and B-2, which are incorporated
into each warrant, the proposed search warrants do not authorize the seizure of any tangible
property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent that the warrants authorize the
seizure of any wire or electronic communication (as defined in 18 U.S.C. § 2510) or any stored
wire or electronic information, there is reasonable necessity for the seizure for the reasons set
forth above. See 18 U.S.C. § 3103a(b)(2).

37. 1 further request that the Court direct Verizon and T-Mobile to disclose to the
government any information described in Attachments B-1 and B-2 that is within the possession,
custody, or control of Verizon and T-Mobile. I also request that the Court direct Verizon and T-
Mobile to furnish the government all information, facilities, and technical assistance necessary to
accomplish the collection of the information described in Attachments B-1 and B-2
unobtrusively and with a minimum of interference with Verizon’s and T-Mobile’s services,
including by initiating a signal to determine the location of the Target Cell Phone #1 and
Target Cell Phone #2 on Verizon’s and T-Mobile’s networks or with such other reference
points as may be reasonably available, and at such intervals and times directed by the
government. The government shall reasonably compensate Verizon and T-Mobile for reasonable
expenses incurred in furnishing such facilities or assistance.

38. I further request that the Court authorize execution of the warrants at any time of
day or night, owing to the potential need to locate Target Cell Phone #1 and Target Cell Phone

#2 outside of daytime hours.

12
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 14 of 20 PAGEID #: 14

39. [ further request that the Court order that all papers in support of the applications,
including the affidavits and search warrants, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

SZ BL

Timur Housum

Special Agent

Bureau of Alcohol, Tobacco, Firearms and
Explosives

Subscribed and sworn jo before meee 16, 2019.

Mawel PV

HON. MICHAEL J: NEWMAN ;
UNITED STATES MAGISTRATE JUDGE
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 15 of 20 PAGEID #: 15

ATTACHMENT A-1
Property to Be Searched

|. The cellular telephone assigned call number (937) 287-0250 (“Target Cell Phone #1”),

whose wireless service provider is Verizon, a company headquartered at 180 Washington

Valley Road, Bedminster, NJ 07921.
2. Records and information associated with Target Cell Phone #1 that is within the

possession, custody, or control of Verizon including information about the location of the

cellular telephone if it is subsequently assigned a different call number.
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 16 of 20 PAGEID #: 16

ATTACHMENT A-2
Property to Be Searched

1. The cellular telephone assigned call number (937) 242-3170 (“Target Cell Phone #2”),
whose wireless service provider is T-Mobile, a company headquartered at 4 Sylvan Way,
Parsippany, NJ 07054.

2. Records and information associated with Target Cell Phone #2 that is within the
possession, custody, or control of T-Mobile including information about the location of

the cellular telephone if it is subsequently assigned a different call number.
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 17 of 20 PAGEID #: 17

ATTACHMENT B-1
Particular Things to be Seized

I. Information to be Disclosed by the Provider

All information about the location of Target Cell Phone #1 described in Attachment A-1
for a period of thirty days, during all times of day and night. “Information about the location of
Target Cell Phone #1” includes all available E-911 Phase II data, range to tower (RTT), failed
RTT, text message content, GPS data, latitude-longitude data, and other precise location
information, as well as all data about which “cell towers” (1.e., antenna towers covering specific
geographic areas) and “sectors” (i.e., faces of the towers) received a radio signal from the
cellular telephone described in Attachment A-1.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information”) is within the possession, custody, or control of Verizon, Verizon is
required to disclose the Location Information to the government. In addition, Verizon must
furnish the government all information, facilities, and technical assistance necessary to
accomplish the collection of the Location Information unobtrusively and with a minimum of
interference with Verizon’s services, including by initiating a signal to determine the location of
Target Cell Phone #1 on Verizon’s network or with such other reference points as may be
reasonably available, and at such intervals and times directed by the government. The
government shall compensate Verizon for reasonable expenses incurred in furnishing such
facilities or assistance.

This warrant does not authorize the seizure of any tangible property. In approving this
warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 18 of 20 PAGEID #: 18

II. Information to Be Seized by the Government
IF LOCATION INFORMATION IS EVIDENCE OF A CRIME:

All information described above in Section I that constitutes evidence of violations of
Title 18 U.S.C. § 922(g)(1) and 26 U.S.C. § 5861(d) involving Jordan CARPENTER.

Law enforcement personnel (who may include, in addition to law enforcement officers
and agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 19 of 20 PAGEID #: 19

ATTACHMENT B-2
Particular Things to be Seized

I. Information to be Disclosed by the Provider

All information about the location of Target Cell Phone #2 described in Attachment A-2
for a period of thirty days, during all times of day and night. “Information about the location of
Target Cell Phone #2” includes all available E-911 Phase II data, range to tower (RTT), failed
RTT, text message content, GPS data, latitude-longitude data, and other precise location
information, as well as all data about which “cell towers” (i.e., antenna towers covering specific
geographic areas) and “sectors” (i.e., faces of the towers) received a radio signal from the
cellular telephone described in Attachment A-2.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information”) is within the possession, custody, or control of T-Mobile, T-Mobile is
required to disclose the Location Information to the government. In addition, T-Mobile must
furnish the government all information, facilities, and technical assistance necessary to
accomplish the collection of the Location Information unobtrusively and with a minimum of
interference with T-Mobile’s services, including by initiating a signal to determine the location
of Target Cell Phone #2 on T-Mobile’s network or with such other reference points as may be
reasonably available, and at such intervals and times directed by the government. The
government shall compensate T-Mobile for reasonable expenses incurred in furnishing such
facilities or assistance.

This warrant does not authorize the seizure of any tangible property. In approving this
warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
Case: 3:19-mj-00508-MJN Doc #: 1 Filed: 08/16/19 Page: 20 of 20 PAGEID #: 20

Il. Information to Be Seized by the Government
IF LOCATION INFORMATION IS EVIDENCE OF A CRIME:

All information described above in Section I that constitutes evidence of violations of
Title 18 U.S.C. § 922(g)(1) and 26 U.S.C. § 5861(d) involving Jordan CARPENTER.

Law enforcement personnel (who may include, in addition to law enforcement officers
and agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.
